DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 merely requires an intended use for the composition without requiring any additional compositional limitations for the sweetener composition, and thus fails to further limit the claim from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 4, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshinaka et al. (U.S. 2010/0267847 A1).
Regarding claim 3, Yoshinaka et al. discloses a sweetener composition comprising a stevia extract comprising 95mass% or more of rebaudioside A ([0083]-[0084], “purified rebaudioside A”, which is interpreted as being 100 mass% rebaudioside A) and mogroside V, where rebaudioside A and mogroside V are mixed at a mass ratio of 95:5 ([0038]).
As for claim 4, Yoshinaka et al. discloses the rebaudioside A may be purified or may be in a mixture with other steviol glycosides such as stevioside or rebaudioside C ([0084]). Where rebaudioside A is purified, the content of other steviol glycosides would be 0 mass%. Yoshinaka et al. thus effectively discloses the stevia extract as comprising a total amount of stevioside and rebaudioside C of 0.2 mass% or less.
Regarding claim 9, Yoshinaka et al. discloses a method for imparting sweetness to a composition orally administered or used for an oral cavity, wherein rebaudioside A and mogroside V are mixed in the composition at a mass ratio of 95:5 ([0104]), and wherein the rebaudioside A is in the form of a stevia extract comprising 95mass% or more of rebaudioside A ([0083]-[0084], “purified rebaudioside A”, which is interpreted as being 100 mass% rebaudioside A).
As for claim 10, Yoshinaka et al. discloses the rebaudioside A may be purified or may be in a mixture with other steviol glycosides such as stevioside or rebaudioside C ([0084]). Where rebaudioside A is purified, the content of other steviol glycosides would be 0 mass%. Yoshinaka 
As for claim 11, Yoshinaka et al. discloses the orally-administered composition as comprising rebaudioside A and mogroside V in a total amount of 10-5000 ppm ([0105]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaka et al. (U.S. 2010/0267847 A1).
Regarding claim 1, Yoshinaka et al. discloses a sweetener composition comprising rebaudioside A and mogroside V at a mass ratio of 95:5 ([0038]).
Yoshinaka et al. does not explicitly disclose the ratio of components as being within the claimed range of “95:5 to 99:1, excluding 95:5”.
However, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” The ratio disclosed in Yoshinaka et al. touches the claimed range and is thus adequate to deem the claimed range prima facie obvious.
Regarding claim 2, Yoshinaka et al. discloses a sweetener composition comprising rebaudioside A and mogroside V at a mass ratio of 95:5 ([0038]).
Yoshinaka et al. does not explicitly disclose the ratio of components as being within the claimed range of “95:5 to 98:2, excluding 95:5”.
However, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” The ratio disclosed in Yoshinaka et al. touches the claimed range and is thus adequate to deem the claimed range prima facie obvious.
As for claim 5, Yoshinaka et al. discloses the sweetener composition of claim 1 that is incorporated into a composition for oral administration ([0104]).
As for claim 6, Yoshinaka et al. discloses the orally-administered composition as being a food or beverage ([0149]).
As for claim 7, Yoshinaka et al. discloses the orally-administered composition as comprising rebaudioside A and mogroside V in a total amount of 10-5000 ppm ([0105]).
Regarding claim 8, Yoshinaka et al. discloses a method for imparting sweetness to a composition orally administered or used for an oral cavity, wherein rebaudioside A and mogroside V are mixed in the composition at a mass ratio of 95:5 ([0104]).
Yoshinaka et al. does not explicitly disclose the ratio of components as being within the claimed range of “95:5 to 99:1, excluding 95:5”.
However, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” The ratio disclosed in Yoshinaka et al. touches the claimed range and is thus adequate to deem the claimed range prima facie obvious.
Regarding claim 12, Yoshinaka et al. discloses a method for improving the taste of a stevia extract comprising rebaudioside A ([0030]-[0031], [0034]), comprising the step of mixing the stevia extract with mogroside V ([0094]) at a mass ratio of 95:5 ([0089]).
Yoshinaka et al. does not explicitly disclose the ratio of components as being within the claimed range of “95:5 to 99:1, excluding 95:5”.
However, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” The ratio disclosed in Yoshinaka et al. touches the claimed range and is thus adequate to deem the claimed range prima facie obvious.
As for claim 13, Yoshinaka et al. discloses the stevia extract as comprising 95mass% or more of rebaudioside A ([0083]-[0084], “purified rebaudioside A”, which is interpreted as being 100 mass% rebaudioside A).
As for claim 14, Yoshinaka et al. discloses the rebaudioside A may be purified or may be in a mixture with other steviol glycosides such as stevioside or rebaudioside C ([0084]). Where rebaudioside A is purified, the content of other steviol glycosides would be 0 mass%. Yoshinaka et al. thus effectively discloses the stevia extract as comprising a total amount of stevioside and rebaudioside C of 0.2 mass% or less.
As for claim 15, Yoshinaka et al. discloses the taste to be improved as being bitterness and/or lingering sweetness ([0029]-[0030]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Prakash et al. (U.S. 2007/0128311 A1), particularly paragraphs [0048], [0069], and [0171]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793